MCDONALD, J.,
dissenting. The majority concludes that the trial court improperly excluded two documents. One document purported to be a copy of the New England Savings Bank’s 1991 year-end statement to a mortgagor and the other purported to be a payoff statement addressed to that now defunct bank’s collection department and dated April 22, 1993.
A witness, John Smith, testified that the documents appeared to be those once produced by the bank. However, another witness, Sandra Reid, who supervised the bank’s collection department in 1993, testified that she could not recall ever seeing the payoff statement. Reid had prepared an affidavit of debt and testified on behalf of the bank in this case in May, 1993, and November, 1996.
The plaintiffs counsel, Charles Houlihan, who possessed the documents, testified that the payoff statement had been given to him before the trial by Stephen Bums, an agent of the bank’s successor, Alaska Seaboard Partners Limited Partnership.
The trial judge had repeatedly advised counsel that she required evidence of the source of the documents. Burns, nevertheless, was not produced, being in St. Louis on other business. Bums’ assistant, Russell Bartlett, was called to testify, and did not offer any information about their source. The trial judge, who had heard this case from November, 1996, until May, 1997, through continued hearings, stated that the absence of Bums made her decision more difficult. The trial judge subsequently refused to admit the documents.
*615The majority states that the records are authenticated where there is testimony that “the offered writing is actually part of the records of the business.” I agree with this quotation from Professor McCormick. There is, or should be, a large difference between what appears to be and what actually is a business record. In this case, the original note was lost, the witness who supervised the collection department and testified in 1993 did not authenticate the documents and the history of the documents was a mystery. In these circumstances, I believe that the trial judge was correct to require the proponent to show what appears to be records to be the actual records by tracing them, in some manner, back to the bank. The trial court’s subsequent rulings based on the rejection of the documents were therefore correct. I would affirm the trial court.1
Accordingly, I respectfully dissent.

 The majority does not employ the “clear abuse of discretion” standard to uphold the trial court as was done in Claveloux v. Downtown Racquet Club Associates, 246 Conn. 626, 634, 717 A.2d 1205 (1998). I do not suggest that this standard is proper. See id., 635 (McDonald, J., dissenting).